Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Applicant has elected without traverse to move forward with claims 1-8 based on the Restriction Requirement dated July 22, 2021. Claims 9-15 have been withdrawn, since Applicant elected Species I, including claims 1-8.


Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 1–8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–8 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving user account information and authenticating a user in order to complete a payment transaction by: 
receive data for identifying a user account and information related to payment,
transmit data for identifying a request for user authentication data to an electronic device corresponding to the user account,
receive an authentication token or password data from the electronic device,
transmit the authentication token and the password data received and request payment data,
receive the payment data,
request an approval for the payment based on the payment data and the information related to the payment,
receive a result of the approval for the payment, and
transmit data representing the result of the approval for the payment.

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “communication interface,” “memory,” “processor,” “server,” and “device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0008] of the specification). 

Dependent claims 3 recites limitations that further define the abstract idea noted in claim 1 in that it describes that the information regarding payment is a either a payment amount or installment information. Dependent claim 4 recites limitations that further define the abstract idea noted in claim 1 in that it describes transmitting payment information corresponding to the user account relating to payment for the user. Dependent claim 5 recites limitations that further define the abstract idea noted in claim 1 in that it describes generating a payment identifier relating to payment information and transmitting the payment identifier. Dependent claim 6 recites limitations that further define the abstract idea noted in claim 1 in that it describes requesting additional payment information and transmitting the information relating to payment.
Dependent claim 6 recites limitations that further define the abstract idea noted in claim 1 in that it describes requesting additional payment information and transmitting the information relating to payment. Dependent claim 7 recites limitations that further define the abstract idea noted in claim 1 in that it describes that payment information includes at least one of coupon information, point accumulation information, or amount discount information. Dependent claim 8 recites limitations that further define the abstract idea noted in claim 1 in that it describes that payment data includes a single-use payment token.
considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).


Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 1–6 are rejected under 35 U.S.C. §102 (a)(2) as being anticipated by Gurunathan (U.S. Pub. No. 2017/0228715) hereinafter (“Gurunathan”).
Regarding claim 1, Gurunathan discloses a communication interface, at least one memory configured to store instructions, at least one processor operatively connected to the communication interface and the at least one memory, wherein the at least one processor is configured to, by executing the stored instructions. . . Gurunathan states that “[i]n this example, the POS device 210 includes at least one microprocessor 300, a memory 301, an optional input/output device 302, such as a display, keyboard, touchscreen and the like, and an external interface 303, interconnected via a bus 304 as shown. In this example the external interface 303 can be utilised by the POS device 210 when communicating with peripheral devices, such as the user device 220, communications networks, payment processing device 230, merchant processing device 240, databases, other storage devices, or the like. Although only a single interface 303 is shown, this is for the purpose of example only, and in practice multiple interfaces using various methods (e.g. Ethernet, serial, USB, wireless, Bluetooth™ Low Energy (BLE), Near Field Communication (NFC), or the like) may be provided.” (See paragraph [0071]). This external interface 303 is the same as a communication interface. Gurunathan discloses receiving data for identifying a user account and information related to payment from a point of sale (POS) device through the communication interface. Gurunathan states that “In another aspect, there is provided a system for performing a point of sale (POS) payment transaction at a merchant location, the system including a POS device capable of establishing a wireless connection with a user device, the POS device configured to: receive a transaction request including an indication of a transaction identifier from a connected user device, the transaction identifier indicative of goods or services being purchased by the user from a merchant; retrieve an indication of payment information from a merchant system using the transaction identifier; provide the payment information to the user device; request user account information from the user device; receive the user account information from one of: a digital wallet application installed on See paragraph [0023]). Gurunathan discloses transmitting data for identifying the POS device and a request for user authentication data to an electronic device corresponding to the user account through the communication interface. Gurunathan states that “[p]referably, the POS device is capable of establishing a wireless connection with multiple user devices in order to simultaneously execute multiple payment transactions with the merchant. The POS device can include a wireless router and the wireless connection is established using Wi-Fi or Bluetooth communication protocols. (See paragraph [0024]). Gurunathan also states that “[t]he user input can include one of: authentication information which selectively provides access to the digital wallet application; and, account information submitted via the web page.” (See paragraph [0025]). Gurunathan discloses receiving an authentication token or password data from the electronic device through the communication interface, transmitting the authentication token and the password data received to a first external server through the communication interface and request payment data, and receiving the payment data from the first external server through the communication interface. Gurunathan states that “[a]t step 130, the one or more electronic processing devices receive the user account information in response to user input. In one example, the user may allow the POS device access to the account information stored in their digital wallet application by authenticating the request with appropriate authentication information such as a PIN number or biometric information See paragraph [0044]). Gurunathan also states that “the POS device sends the user account information and payment information to the merchant's acquirer. The acquirer then requests that the card network get an authorization from the user's issuing bank. The card network submits the transaction to the issuer for authorization and the issuing bank then authorizes the transaction if the account has sufficient funds to cover the amount payable. The issuer then routes payment to the acquirer who then deposits the payment into the merchant's account.” (See paragraph [0046]). The PIN used for authentication is the same as a password in the instant invention. Also, the authentication information would be necessarily verified by an external server in order to verify the user of the transaction. Payment data is transmitted to the POS device and so it must be requested in order to receive it. This would be done by an external server which is part of the payment processor. Gurunathan discloses requesting an approval for the payment from a second external server through the communication interface based on the payment data and the information related to the payment and receiving a result of the approval for the payment from the second external server through the communication interface. Gurunathan states that “[a]fter having received the payment card details from the digital wallet application, the POS device initiates payment authorization via a merchant acquirer in accordance with standard authorization processes known in the art of POS payment See paragraph [0127]). This approval must be done by a separate (“second”) external server than the first one which received payment data. Gurunathan discloses transmitting data representing the result of the approval for the payment to the POS device through the communication interface. Gurunathan states that “[t]he POS device then provides notification to the consumer that the transaction has been approved/completed and causes digital receipts and/or tickets to be provided to the consumer's mobile device.” (See paragraph [0127]).

	Regarding claim 2, Gurunathan discloses that the data for identifying the user account includes an account of the user. Gurunathan states that “[a]t step 130, the one or more electronic processing devices receive the user account information in response to user input. In one example, the user may allow the POS device access to the account information stored in their digital wallet application by authenticating the request with appropriate authentication information such as a PIN number or biometric information (e.g. fingerprint or voice print data) associated with the digital wallet application. If instead the user has been prompted to supply account information via a payment page or the like displayed on their device, then the POS device may receive the user account information as a result of the user manually entering their bank account or card details in the payment UI.” (See paragraph [0044]).

Gurunathan discloses that the information related to payment includes a payment amount. Gurunathan states that “[a]t step 110, the one or more electronic processing devices retrieve an indication of payment information, such as a payment amount, from a merchant system using the transaction identifier. The merchant system typically includes a computer system, POS terminal or the like, and which calculates the payment information and associates this with the transaction identifier during a transaction process, as will be described in more detail below. The payment information can then be retrieved in any suitable manner, such as by having the processing device generate a request, which is supplied to the merchant system, allowing the merchant system to respond with the payment information.” (See paragraph [0040]).

	Regarding claim 4, Gurunathan discloses transmitting the information related to payment to the electronic device corresponding to the user account through the communication interface. Gurunathan states that “[a]t step 110, the one or more electronic processing devices retrieve an indication of payment information, such as a payment amount, from a merchant system using the transaction identifier. The merchant system typically includes a computer system, POS terminal or the like, and which calculates the payment information and associates this with the transaction identifier during a transaction process, as will be described in more detail below. The payment information can then be retrieved in any suitable manner, such as by having the processing device generate a request, which is supplied to the merchant system, See paragraph [0040]).

Regarding claim 5, Gurunathan discloses generating a payment identifier corresponding to the information related to the payment, and further transmitting the generated payment identifier to the electronic device through the communication interface. Gurunathan states that “In another aspect, there is provided a system for performing a point of sale (POS) payment transaction at a merchant location, the system including a POS device capable of establishing a wireless connection with a user device, the POS device configured to: receive a transaction request including an indication of a transaction identifier from a connected user device, the transaction identifier indicative of goods or services being purchased by the user from a merchant; retrieve an indication of payment information from a merchant system using the transaction identifier; provide the payment information to the user device; request user account information from the user device; receive the user account information from one of: a digital wallet application installed on the client device; and, a web page displayed on the client device; in response to user input; and, initiate payment authorization with a payment processing system using the payment information and user account information to enable the payment transaction to be performed.” (See paragraph [0023]). This payment identifier must be transmitted to the electronic device in order to carry out the transaction based on the particular payment method of the user.

Gurunathan discloses requesting additional information related to the payment corresponding to the POS device from the first external server through the communication interface, receiving the additional information related to the payment from the first external server through the communication interface, and transmitting the received additional information related to the payment to the electronic device through the communication interface. Gurunathan states that “In another aspect, there is provided a system for performing a point of sale (POS) payment transaction at a merchant location, the system including a POS device capable of establishing a wireless connection with a user device, the POS device configured to: receive a transaction request including an indication of a transaction identifier from a connected user device, the transaction identifier indicative of goods or services being purchased by the user from a merchant; retrieve an indication of payment information from a merchant system using the transaction identifier; provide the payment information to the user device; request user account information from the user device; receive the user account information from one of: a digital wallet application installed on the client device; and, a web page displayed on the client device; in response to user input; and, initiate payment authorization with a payment processing system using the payment information and user account information to enable the payment transaction to be performed.” (See paragraph [0023]). This additional information must be requested and transmitted to the user device by an external server in order to carry out the payment transaction. 


Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

8. Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Gurunathan in view of FISHER et al. (U.S. Pub. No. 2018/0089713) (hereinafter “Fisher”).
	Regarding claim 7, Gurunathan may not describe that the additional information related to the payment includes at least one of coupon information or amount discount information. However, Fisher teaches that the additional information related to the payment includes at least one of coupon information or amount discount information. Fisher states that “[i]n some implementations, merchant device 112 can send payment data to user device 102 from payment processing module 118. In some implementations, the payment data includes a discounted purchase price. In some implementations, the payment data includes used coupon identifiers.” (See paragraph [0048]).
.  

9. Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Gurunathan in view of ORTIZ et al. (U.S. Pub. No. 2018/0293573) (hereinafter “Ortiz”).
Regarding claim 8, Gurunathan may not describe that the payment data includes a single-use payment token. However, Ortiz teaches that the payment data includes a single-use payment token. Ortiz states that “In some cases, a payment credential sent to a merchant server may be an exact copy of a token previously stored in the mobile wallet in association with a particular payment method. Alternatively, or in addition, the virtual wallet application may generate a single-use token for the transaction that is wholly or partially derived from, or otherwise associated with, the token permanently stored in the virtual wallet and respond to the merchant application with the single-use token rather than the permanent token. In some cases, the payment credential used to complete the transaction (either directly or through generation of a single-use token) can be generated in advance, and stored in the virtual wallet prior to commencement of the transaction. In such a case, it may not be necessary for the virtual wallet to communicate with any trusted servers at the time of the transaction so as to obtain the See paragraph [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gurunathan to incorporate the teachings of Ortiz so that the payment data includes a single-use payment token. Doing so would allow for increased security when conducting a transaction as the actual payment data of the user is not transmitted, just a single-use token representing the payment data of the user. 
Prior Art Not Relied Upon
10. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Shaked (U.S. Pub. No. 2015/0339670) teaches a method for authenticating a transaction between an initiator device and a transactor device over a data network, according to which a transaction request is submitted to the transactor device over the data network and an initiator determined one time parameter (OTP) is generated, based on parameters that are associated with the transaction request and with initiator activity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Amit Patel/
Examiner
Art Unit 3696 

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696